         Case 1:11-cr-00718-PGG Document 57 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   – v.–                                        ORDER

HECTOR GONZALEZ,                                            11 Cr. 718 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The Government will respond to Defendant Hector Gonzalez’s Emergency

Motion for Compassionate Release Pursuant to 18.U.S.C. § 3582(c)(1)(A)(i) (Dkt. No. 56), by

November 20, 2020.

Dated: New York, New York
       November 13, 2020                   SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
